Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

APPLICANT’S INVENTION
The instant invention is directed to conjugates (and uses thereof) comprising a fluorophore, linker, and the specific peptides as set forth in independent claim 1.  The invention contains claims directed to the use of the conjugates as set forth in claims 23, 24, and 26.
	Note(s):  Claims 1-26 are pending.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7, 9-22, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,111,969. Although the claims at issue are not identical, they are not patentably distinct from each both sets of claims are directed to a conjugate/composition comprising a fluorophore, linker, and overlapping uPAR peptide.  The claims differ in that those of the instant invention list various fluorophores whereas the patented invention discloses ICG.  In regards to claims 12-22, those limitations listed for the instant invention are characteristics that are inherent to the conjugates of independent claim 1.  Thus, since both Applicant and the patented invention disclose overlapping conjugates, those characteristics of Applicant’s invention would also be encompassed by the species of the patented invention as the skilled artisan would recognize that according to MPEP 2112.02, if compounds/compositions are physically the same, it must have the same properties as a product is inseparable from its characteristics/properties.
Furthermore, both the patented and instant invention disclose that their conjugates may be used for imaging cancer.  Hence, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-15, 28, 29, 42, and 49 of copending Application No. 17/625,973 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a conjugate/composition comprising a fluorophore, linker, and overlapping uPAR peptide.  The claims differ in that those of the instant invention list various fluorophores whereas the copending invention reads on any fluorophore in general.  Also, the instant invention differs from the copending invention in that independent claim 1 of the copending invention reads on any genera uPAR peptide 
In regards to claims 12-22, those limitations listed for the instant invention are characteristics that are inherent to the conjugates of independent claim 1.  Thus, since both Applicant and the copending invention disclose overlapping conjugates, those characteristics of Applicant’s invention would also be encompassed by the species of the patented invention as the skilled artisan would recognize that according to MPEP 2112.02, if compounds/compositions are physically the same, it must have the same properties as a product is inseparable from its characteristics/properties.  
Furthermore, both the patented and instant invention disclose that their conjugates may be used for imaging diseases/disorders.  Hence, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11-14, 17, 18, 20, 21, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 6, lines 3-4:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation ‘other short oligomers’, and the claim also recites ‘such as oligoglycerol, oligo-lactic acid, or carbohydrates’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6, line 3:  The term “short” is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7:  the claim is ambiguous because it is unclear what specific bonds Applicant is referring to by the phrase ‘any other covalent bond commonly used to couple chemical moieties by solid-phase synthesis’.
	Claim 8:  The claim is ambiguous because some of the bonds and atoms in the structure are unreadable.  In addition, the claim is ambiguous because there is no period at the end of the sentence.  As a result, it is unclear whether Applicant intended to add more text or not.
Claim 11:  The claim recites the limitation "the sequence" in lines 3-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14, 17, 18, 20, 21, 23, and 26 :  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation ‘preferable/preferably...’, and the claim also recites specific pharmacokinetic profile, plasma half-life data, Kd data, Kon data, IC50 data, sensitivity data, dosage unit amounts, and the light source which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18:  The claim recites the limitation "the speed" and “the protein” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 18, line 3:  Applicant is reminded that it has been held that the recitation that an element ‘may be’ defined in a certain manner does not limit it to that particular limitations, but allows for the parameter to be defined in other ways.  As a result, ‘may be defined as…’ in claim 18 is indefinite.  Did Applicant intend to replace ‘may be’ with ‘is’?
	Claim 24:  The claims is ambiguous because it is unclear for what purpose the subject is being imaged.  In addition, the claim is ambiguous because step (ii) is ambiguous.  Specifically, it is unclear what is meant by ‘establishing a receptor binding’.
Claim 25:  The claim is ambiguous because it is unclear what particular substances Applicant is referring to that are photothermic agents.  In addition, it is unclear if the photothermic agent is an additional component or if it is the fluorophore itself.
	Claim 26:  The claim is ambiguous because it depends upon itself.  In addition, the claim is ambiguous because it is unclear what particular substances Applicant is referring to that are photothermic agents.  In addition, it is unclear if the photothermic agent is an additional component or if it is the fluorophore itself.

CLAIMS NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are not further limiting of the peptide conjugate because they are directed to characteristics/qualities associated with the conjugates of independent claim 1, which do not further limit the actual product (the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

PRIORITY DOCUMENT
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/512,276, filed on March 17, 2017.

SPECIFICATION
The disclosure is objected to because of the following informalities: the drawing on page 14, line 16, of the specification is not readable.  The structure contains some bonds and atoms that are not clear.  
Appropriate correction is required.

COMMENTS/NOTES
Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).
Note(s):  The ‘capable of’ phrase appears in claims 1 (lines 2-3); 25 (lines 4-6); and 26 (claims 5-8).

It should be noted that no prior art is cited against the instant invention.  In particular, the instant invention is distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a conjugate (and uses thereof) as set forth in independent claim 1.  The closest art is Applicant’s own work which is cited in the double patenting rejection above.

For clarity of independent claim 1, it is respectfully suggested that ‘any of’ be removed from line.

In claim 1, lines 7-8, the phrase ‘(urokinase Plasminogen Activator Receptor)’ is not necessary as uPAR is well known in the art and the abbreviation is set for on page 1, lines 14-17 of the specification.

For clarity of the claims, it is respectfully requested that Applicant insert ‘or’:  (1) in claim 3, line 4, before ‘Fluorescein’ or (2) claim 4, line 4, before ‘IR-FTAP’.

The Examiner is aware of numerous applications with similar subject matter.  However, while every effort has been made to review all applications containing overlapping subject matter, some applications may have been missed.  Thus, Applicant 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 10, 2022